MEMORANDUM ***
The reasons articulated by the IJ don’t support the adverse credibility finding. 8 U.S.C. § 1252(b)(4)(B). However, doubts about petitioner’s credibility have been raised. See Hartooni v. INS, 21 F.3d 336, 343 (9th Cir.1994). We therefore remand for the agency to reconsider its adverse credibility finding and petitioner’s other claims. See Garrovillas v. INS, 156 F.3d 1010, 1016 (9th Cir.1998).
PETITION GRANTED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.